DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments and remarks filed on 08/22/2022 have been fully considered.
Claims 1-3 and 5-7 are pending for examination. Claim 4 is cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims that depend directly or indirectly from claim 1 is/are also rejected due to said dependency. In regard to claim 1, the claim recites “a second grating baffle preventing the optical interferences between the LED and the second PD and the LED”. It is unclear whether there is an additional LED or the “and the LED” is a typographical error should be deleted. Clarification is requested by amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fei (USPGPUB 2014/0361147 – cited in previous action) in view of Basu (USPGPUB 2015/0057511– cited in previous action) and further in view of Ju et al. (USPGPUB 2014/0168647 – cited in previous action). In regard to claim 1, Fei discloses a heart rate module (Figs. 1-10 and associated descriptions) comprising a housing structure (Figs. 1-3 and 5A and associated descriptions) composed of a rear housing (elements 220 and 260, Figs. 3 and 5A and associated descriptions) and a light-transmitting cover plate (at least one of elements 234 and 244, Fig. 5A and associated descriptions), wherein a circuit board assembly is disposed in the housing structure (elements 232, 242, 510, and 530, Fig. 5A and associated descriptions); the assembly includes a printed circuit board (PCB) (elements 510 and 530, Fig. 5A and associated descriptions; printed circuit board, [0009]), a photodiode (PD) (element 242, Fig. 5A and associated descriptions) and two light emitting diodes (LED) (elements 232, , Fig. 5A and associated descriptions) wherein the PD and the LEDs are fixed on the PCB at a predetermined distance (Fig. 5A and associated descriptions); a positioning column is disposed on the rear housing (elements 535, Fig. 5A and associated descriptions) and the assembly is fixed on the rear housing through the positioning column (elements 535, Fig. 5A and associated descriptions; [0069]); a plurality of through-slots are provided on the rear housing (; each of the through-slots is used to accommodate one of the PD or the LEDs (elements 320 and 350, Figs. 3 and 5A and associated descriptions); grating baffles for preventing optical interferences are respectively formed between the through-slots (elements 520, Fig. 5A and associated descriptions); and the grating baffles comprise a first grating baffle preventing the optical interferences between the PD and a first LED (left element 520, Fig. 5A and associated descriptions) and a second grating baffle preventing the optical interferences between the second LED and the PD (right element 520, Fig. 5A and associated descriptions).
Fei does not specifically disclose the module comprises a first photodiode (PD), a second PD and a light emitting diode (LED).
Basu teaches a heart rate module (Figs. 1-2 and 14-15 and associated descriptions) comprising a first PD (left element 16, Fig. 6A and associated descriptions), a second PD (right element 16, Fig. 6A and associated descriptions) and a LED (element 14, Fig. 6A and associated descriptions) which are fixed on a PCB at a predetermined distance (Figs. 6A and associated descriptions), wherein the configuration can detect additional physiological information ([0042-0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the LEDs /PD configuration (Fei) with the LED/ PDs arrangement/ configuration as taught by Basu, since both devices are heart rate monitoring systems and one of ordinary skill in the art would have recognized that the configuration as taught by Basu facilitates obtaining more physiological information from the user/ tissue (see Basu). The rationale would have been to obtain more physiological information.
Fei as modified by Basu does not specifically disclose a hot melt positioning column is disposed on the rear housing, and the PCB assembly is fixed on the rear housing through the hot melt positioning column.
Ju teaches a device comprises a PCB and a housing ([0033]), wherein the housing includes one or more guide features, such as positioning pins 480 ([0033]) and the pins be melted to secure the housing 490 to the PCB ([0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the positioning column configurations (Fei as modified by Basu) with the mounting configurations as taught by Ju to yield predictable results, since both devices have a housing comprises integrated PCB with light emitter/ detector and one of ordinary skill in the art would have recognized that using melt pins and corresponding configurations is an alternative equivalent ways to secure a PCB to a housing. The rationale would have been the simple substitution of one known, equivalent element for another to obtain predictable results (obvious to substitute elements, devices, etc.), KSR, 550, U.S. at 417.
In regard to claim 2, Fei as modified by Basu and Ju discloses the PCB assembly further comprises a micro control-electronic device (Figs. 1 and 4 and associated descriptions of Fei).
In regard to claim 3, Fei as modified by Basu and Ju discloses a locating hole is provided on the PCB, and corresponds to the hot melt positioning column on the rear housing (element 535, Fig. 5B and associated descriptions; [0069] of Fei; apertures in the PCB, [0033] of Ju).
In regard to claim 5, Fei as modified by Basu and Ju discloses a terminal locating hole is further provided on the rear housing (elements 370, Fig. 3 and associated descriptions of Fei), wherein the terminal locating hole is used for fixing and assembling with a terminal product (Figs. 2-3 and associated descriptions).
In regard to claim 7, Fei as modified by Basu and Ju discloses the light-transmitting cover plate is fixed to the rear housing by a curable adhesive, ultrasonic bonding, or other techniques ([0063] of Fei) except by a double-sided adhesive. However, one of ordinary skill in the art would have recognized that a double-sided adhesive is commonly used for securing/ connecting multiple components. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the fixing configurations between the plate and the housing with the use of a double-sided adhesive to yield predictable results.  The rationale would have been the simple substitution of one known, equivalent element for another to obtain predictable results (obvious to substitute elements, devices, etc.), KSR, 550, U.S. at 417.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or suggest “a black silk screen is provided in an area other than a position corresponding to that of the PDs and the LED, on a surface of the light-transmitting cover plate, so as to form a light-transmitting window at the position corresponding to that of the PDs and the LED”, in combination with the other claimed elements/ steps.

Response to Arguments
Applicant’s amendment and argument with respect to claim 1 filed on 08/22/2022 have been fully considered but they are deemed to be moot in views of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/Primary Examiner, Art Unit 3791